Citation Nr: 0527445	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  05-02 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the previously claim of entitlement to service 
connection for schizophrenia.  

2.  Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	N. Lee Presson, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, Father, Mrs. M. L., Mr. T. B. and Mr. J. M.




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The appellant served on active duty for training from June 
30, 1983 to September 2, 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board observes that as the 
appellant currently resides in Georgia, his claim is being 
managed by the RO in Atlanta, Georgia.  

The appellant and his witnesses provided testimony at an RO 
hearing in May 2004.  In addition, the appellant provided 
testimony before the undersigned Acting Veterans Law Judge at 
an April 2005 Central Office hearing.  Transcripts of these 
proceedings have been made a permanent part of the 
appellant's record.  

In this decision, the Board grants the appellant's 
application to reopen the previously denied claim of service 
connection for schizophrenia.  The reopened claim is 
thereafter addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  By an August 1996 decision, the Board denied a claim of 
entitlement to service connection for schizophrenia.  

2.  Evidence received since the August 1996 Board decision 
consists of a statement from the appellant's student advisor 
and testimony provided at May 2004 and April 2005 hearings, 
in addition to a favorable private nexus opinion.  


CONCLUSIONS OF LAW

1.  The Board's August 1996 decision, which denied the claim 
of service connection for schizophrenia, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2004).  

2.  New and material evidence has been received to reopen the 
claim for service connection for schizophrenia.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004); 38 C.F.R. § 
3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for schizophrenia was 
denied in an April 1992 rating decision.  This denial was 
upheld in an August 1996 Board decision.  The Board found 
that the a psychiatric condition was not manifested during 
the appellant's period of active duty for training and an 
existing psychiatric condition was not shown to be 
etiologically related to the appellant's active duty for 
training.  

The appellant contends that he began to hear voices when he 
performed his basic training in June 1983 between his junior 
and senior years of college.  The appellant testified that 
the only time he had been evaluated prior to basic training 
was for normal adolescent problems when he was in high 
school.  He denied having any psychiatric diagnosis prior to 
his service.  The appellant reported that during training 
that he was afraid to admit that he was hearing voices, 
fearing that he would ruin his career.  Instead, the he 
reported having a sore throat.  It is the appellant's belief 
that his currently diagnosed schizophrenia is related to his 
military service.  

Both he and his representative argue that evidence in the 
form of testimony provided by himself and his father, a 
medical statement from his psychiatrist, as well as a 
statement of his former student advisor constitute new and 
material evidence.  The Board agrees for the reasons and 
bases set forth below.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial. 
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The evidence received since 1996 is new in that it was not 
previously of record.  It is necessary, therefore, to decide 
if this evidence is material.  To be material, it must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, and (b) so significant, either by 
itself or with other evidence that it must be considered in 
order to fairly decide the claim.  See 38 C.F.R. § 3.156(a).  

The Board observes that the evidence received into the record 
since the 1996 Board denial includes a transcript of 
testimony provided at an April 2005 Board Central Office 
hearing.  The appellant provided testimony to the effect that 
he began having complaints of hallucinations in service.  

A transcript of the June 2004 RO hearing shows that the 
appellant's father testified that the appellant had no 
problems prior to his basic training.  He also described an 
alarming telephone call from the appellant during his basic 
training, indicating that the appellant exhibited fear and 
confusion.  In addition, the appellant's father testified 
that after the appellant's basic training, he displayed a 
tremendous behavioral change.  

In addition, a May 2004 statement was received from the 
appellant's student advisor at Union College.  The writer 
states that he noticed  a great change in the appellant after 
he returned to school from basic training in the Fall of 
1983.  As reported, the appellant was a different person.  He 
displayed difficulty in relating to other students and there 
was a noticeable decline in his academic performance.  

Finally, the evidence received into the record since the 1996 
denial of service connection includes an April 2005 private 
medial opinion from D. Davis, M. D. that is to the effect 
that the appellant's schizophrenia was caused by his active 
service.  

The evidence received into the record since the Board's 1996 
denial is material.  The testimony provided by the claimant 
and his father, in addition to the statement submitted by the 
student advisor contributes to a more complete picture of the 
circumstances surrounding the origin of the disability.  
Moreover, the April 2005 nexus opinion is so significant that 
it should be viewed with all the evidence in order to fairly 
decide the claim.  


ORDER

The application to reopen the previously denied claim of 
entitlement to service connection for schizophrenia is 
granted.  


REMAND

When new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  Before 
addressing the merits of the claim, additional development is 
necessary.  The evidence indicates that the veteran underwent 
psychiatric evaluations as early as 1980, however, the 
available record commences in 1986.  In addition, a medical 
opinion should be provided in order to determine the medical 
probability that the appellant currently has psychiatric 
disability related to his military service.  This opinion 
should be based on a review of the entire clinical record.  
Accordingly, the case is remanded to the RO for the following 
actions:  

1.  Ask the appellant to identify sources 
of psychiatric treatment provide from 
1980 to 1986.  After obtaining the 
necessary authorizations for release of 
medical information, the RO should 
attempt to obtain reports of treatment 
from sources disclosed by the appellant.  

2.  Afford the appellant a VA psychiatric 
examination in order to determine the 
current nature and etiology of the any 
existing acquired psychiatric disorder.  
All indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the appellant 
currently has any acquired psychiatric 
disability associated with injury, 
disease or event noted in his military 
service.  In particular, the examiner is 
asked to answer the following question:  
Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the appellant has a psychiatric 
disability that is causally related to 
the appellant's military service?  The 
clinical basis for the opinion should be 
set forth in detail.   

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


